DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10, 16, 48, 49, 51, 52, and 54 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2013/0172790 A1 to Badawi (Badawi).
Regarding claim 10, Badawi teaches a device (see for example Fig. 3C) configured to apply heat or cold to an Abreu brain thermal tunnel (ABTT) terminus (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), the device comprising, a support structure (see for example 32) for covering at least a portion of a head of a user when worn by the user, the support structure including a resistive heater (36 and [0091] which states in part “In yet another variation, the heating layer 36 may comprise a battery operated warmer which utilizes resistive heating elements that are used to convert electrical energy to thermal energy.”), the resistive heater and the support structure extending away from the ABTT terminus along an upper eyelid region and alongside a superior palpebral vein of the user when the support structure is worn by the user (see for example Figs. 2A and 2B), the resistive heater terminating before reaching an end of the superior palpebral vein of the user (see for example Fig. 2B as the superior palpebral vein extends along the upper eyelid), the resistive heater being configured to provide thermal exchange with the superior palpebral vein when the support structure is worn by the user (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 16, Badawi teaches the device of claim 10 as well as further including at least one of a transmitter and a receiver configured to communicate with a separate electronic device, wherein the at least one of the transmitter and the receiver is positioned on the support structure ([0089]).
Regarding claim 48, Badawi teaches the device of claim 10 as well as wherein the resistive heater and the heated support structure extend at least half a width of an eye when the support structure is worn by the user (see for example Figs. 4-7 as the superior palpebral vein extends along the upper eyelid).
Regarding claim 49, Badawi teaches the device of claim 10 as well as wherein the position of the resistive heater and the heated portion of the support structure limits stimulation of peripheral receptors when the support structure is worn by the user (inherent in the location of the resistive heater and the heated portion of Badawi; see for example Figs. 4-7)
Regarding claim 51, Badawi teaches the device of claim 10 as well as wherein the resistive heater extends away from the ABBT terminus along the upper eyelid region and alongside the superior palpebral vein of the user when the structure is worn by the user on both a left side of the user and a right side of the user, the resistive heater terminating before reaching the end of the superior palpebral vein of the user on the left side of the user and terminating before reaching the end of the superior palpebral vein of the user on the right side of the user (see for example Figs. 4-7 as the superior palpebral vein extends along the upper eyelid).
Regarding claim 52, Badawi teaches the device of claim 10 as well as wherein the resistive heater extends only between and above eyes of the user (Fig. 4-7).
Regarding claim 54, Badawi teaches a device (see for example Fig. 3C) configured to apply heat or cold to a left and a right Abreu brain thermal tunnel (ABTT) terminus (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), the device comprising, a support structure (see for example 32) for covering at least a portion of a head of a user when worn by the user, the support structure including a resistive heater (36 and [0091] which states in part “In yet another variation, the heating layer 36 may comprise a battery operated warmer which utilizes resistive heating elements that are used to convert electrical energy to thermal energy.”), locations of the resistive heater being limited to locations alongside a nose of the user and locations extending from the left ABTT terminus along a left upper eyelid region and alongside a left superior palpebral vein of the user when the support structure is worn by the user, and locations extending from the right ABTT terminus along a right upper eyelid region and alongside a right superior palpebral vein of the user when the support structure is worn by the user (see for example Figs. 4-7 as the superior palpebral vein extends along the upper eyelid). 
Allowable Subject Matter
Claims 45-47, 50 and 53 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794